EXHIBIT 10.2

 

GRAPHIC [g197671kgi001.jpg]

 

OVASCIENCE, INC.

 

Nonstatutory Stock Option Agreement

 

1.                                      Grant of Option.

 

This agreement evidences the grant by OvaScience, Inc., a Delaware corporation
(the “Company”), on September 17, 2014 (the “Grant Date”) to Jeffrey E. Young,
an employee, consultant and/or director of the Company (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein, a
total of 224,000 shares (the “Shares”) of common stock, $0.001 par value per
share, of the Company (“Common Stock”) at $15.67 per Share as an inducement
material to the Participant’s entering into employment as Chief Financial
Officer of the Company (pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company
Manual), on September 8, 2014, in accordance with the terms of an employment
agreement with the Company dated July 22, 2014 (the “Employment Agreement”). 
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on September 17, 2024 (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option (“Incentive Stock Option”) as defined in Section 422 of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.                                      Vesting Schedule.

 

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Vesting Commencement Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Vesting Commencement
Date until the fourth anniversary of the Vesting Commencement Date.  For
purposes of this Agreement, “Vesting Commencement Date” shall mean September 8,
2014.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under paragraph 3 hereof.

 

Notwithstanding the foregoing,  if within one (1) year of the date of a Change
in Control Event (as defined in the Employment Agreement) the Participant’s
employment as the full-time Chief Financial Officer of the Company is terminated
by the Company (or any successor) without Cause (as defined in the Employment
Agreement), or the Participant terminates his position as full-time Chief
Financial Officer of the Company for Good Reason (as defined in the

 

--------------------------------------------------------------------------------


 

Employment Agreement), then 100% of the unvested portion of this option shall
vest as of the date of such termination

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be accompanied by a completed Notice of Stock Option Exercise
in the form attached hereto as Exhibit A, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in accordance with paragraph (b) below.  The Participant may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of this option may be for any fractional share.

 

(b)                                 Payment Upon Exercise.  Common Stock
purchased upon the exercise of this option shall be paid for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 

(3)                                 to the extent approved by the Board of
Directors of the Company (the “Board”), in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value per share (as defined below)
(“Fair Market Value”), provided (i) such method of payment is then permitted
under applicable law, (ii) such Common Stock, if acquired directly from the
Company, was owned by the Participant for such minimum period of time, if any,
as may be established by the Board in its discretion and (iii) such Common Stock
is not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements;

 

(4)                                 to the extent approved by the Board in its
sole discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would pay the exercise price for the portion of
this option being exercised by cancelling a portion of this option for such
number of shares as is equal to the exercise price divided by the excess of the
Fair Market Value on the date of exercise over the option exercise price per
share;

 

(5)                                 to the extent permitted by applicable law
and approved by the Board, in its sole discretion, payment of such other lawful
consideration as the Board may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

Fair Market Value of a share of Common Stock for purposes of this Agreement will
be the closing sale price (for the primary trading session) on the date of grant
(or other date for which a determination is being made). For any date that is
not a trading day, the Fair Market Value of a share of Common Stock for such
date will be determined by using the closing sale price for the

 

2

--------------------------------------------------------------------------------


 

immediately preceding trading day and with the timing in the formulas above
adjusted accordingly. The Board can substitute a particular time of day or other
measure of “closing sale price” because of exchange or market procedures or can,
in its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Section 409A of Code. The Board has sole
discretion to determine the Fair Market Value for purposes of this Agreement,
and the Board’s determination is conclusive and binding.

 

(c)                                  Continuous Relationship with the Company
Required.  Except as otherwise provided in this paragraph 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants from the Company (an “Eligible Participant”).

 

(d)                                 Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (e) and (f) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

(e)                                  Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (f) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(f)                                   Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment or other relationship with the
Company is terminated by the Company for Cause (as defined in the Employment
Agreement), the right to exercise this option shall terminate immediately upon
the effective date of such termination of employment or other relationship.  If,
prior to the Final Exercise Date, the Participant is given notice by the Company
of the termination of his or her employment or other relationship by the Company
for Cause, and the effective date of such employment or other termination is
subsequent to the date of the delivery of such notice, the right to exercise
this option shall be suspended from the time of the delivery of such notice
until the earlier of (i) such time as it is determined or otherwise agreed that
the Participant’s employment  or other relationship shall not be terminated for
Cause as provided in such notice or (ii) the effective date of such termination
of employment or other relationship (in which case the right to exercise this
option shall, pursuant to the preceding sentence, terminate immediately upon the
delivery of the notice of such termination of employment or other

 

3

--------------------------------------------------------------------------------


 

relationship for Cause). The Participant’s employment shall be considered to
have been terminated for Cause if the Company determines, within 30 days after
the Participant’s resignation, that termination for Cause was warranted.

 

(g)                                  Conditions on Delivery of Stock.  The
Company will not be obligated to deliver any shares of Common Stock pursuant to
this option until (i) all conditions of this option have been met or removed to
the satisfaction of the Company, (ii) in the opinion of the Company’s counsel,
all other legal matters in connection with the issuance and delivery of such
shares have been satisfied, including any applicable securities laws and
regulations and any applicable stock exchange or stock market rules and
regulations, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.

 

4.                                      Withholding.  The Participant must
satisfy all applicable federal, state, and local or other income and employment
tax withholding obligations before the Company will deliver stock certificates
or otherwise recognize ownership of Common Stock under this option. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price unless the Company determines otherwise. If
approved by the Board in its sole discretion, the Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock, including shares retained from this
option creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

 

5.                                      Transfer Restrictions.

 

This option may not be sold, assigned, transferred , pledged, hypothecated or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order and, during the life of the Participant,
shall be exercisable only by the Participant.

 

6.                                      Adjustments for Changes in Common Stock
and Certain Other Events.

 

(a)                                 Changes in Capitalization. In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, the number and class of
securities and exercise price per share of this option, shall be equitably
adjusted by the Company (or substituted options may be made, if applicable) in
the manner determined by the Board. Without limiting the

 

4

--------------------------------------------------------------------------------


 

generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to this option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then the Participant, if he or she exercises this option between the
record date and the distribution date for such stock dividend, shall be entitled
to receive, on the distribution date, the stock dividend with respect to the
shares of Common Stock acquired upon such exercise, notwithstanding the fact
that such Shares were not outstanding as of the close of business on the record
date for such stock dividend.

 

(b)                                 Reorganization Events.

 

(1)                                 Definition. A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.

 

(2)                                 Consequences of a Reorganization Event.

 

(i)             In connection with a Reorganization Event, the Board may take
any one or more of the following actions as to all or any (or any portion of)
this option on such terms as the Board determines: (A) provide that this option
shall be assumed, or substantially equivalent options shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (B) upon
written notice to the Participant, provide that all of the Participant’s
unexercised options will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant (to the extent then
exercisable) within a specified period following the date of such notice,
(C) provide that outstanding options shall become exercisable, in whole or in
part prior to or upon such Reorganization Event, (D) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Participant with respect to each option held by the Participant
equal to (1) the number of shares of Common Stock subject to the vested portion
of this option (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (2) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of this option and any applicable tax withholdings, in
exchange for the termination of this option, (E) provided that, in connection
with a liquidation or dissolution of the Company, this option shall convert into
the right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(F) any combination of the foregoing. In taking any of the actions permitted
under this paragraph 6(b)(2), the Board shall not be obligated to treat all
options held by the Participant or all options of the same type, identically.

 

(ii)  For purposes of paragraph 6(b)(2)(i)(A), this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase or receive pursuant to the terms of this option,
for each share of Common

 

5

--------------------------------------------------------------------------------


 

Stock subject to this option immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of this option to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

 

7.                                      Amendment of Option.

 

(a)                                 Except as set forth in paragraph 7(b) below,
the Board may amend, modify or terminate this option, including but not limited
to, substituting therefor another option or other stock-based award of the same
or a different type and changing the date of exercise. The Participant’s consent
to such action shall be required unless (i) the Board determines that the
action, taking into account any related action does not materially and adversely
affect the Participant’s rights under this option or (ii) the change is
permitted under paragraph 6, above.

 

(b)                                 The Board may not, without stockholder
approval, (1) amend this option to provide an exercise price per share that is
lower than the then-current exercise price per share of this option, (2)  cancel
this option and grant in substitution therefor new options or other stock-based
awards covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option,(3) cancel in exchange for a cash payment any
portion of this option if the exercise price per share is above the then-current
Fair Market Value, or (4) take any other action under the Plan that constitutes
a “repricing” within the meaning of the rules of the NASDAQ Stock Market

 

8.                                      Miscellaneous.

 

(a)                                 No Right To Employment or Other Status. The
grant of this option shall not be construed as giving the Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim except as
expressly provided in this option.

 

(b)                                 No Rights As Stockholder. Subject to the
provisions of this option, the Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to this option until becoming the record holder of such Shares.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Governing Law. The provisions of this
option shall be governed by and interpreted in accordance with the laws of the
State of Delaware, excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than the
State of Delaware.

 

[Remainder of Page Intentionally Left Blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

OVASCIENCE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle Dipp, M.D., Ph.D.

 

 

 

 

 

 

Name:

Michelle Dipp

 

 

Title:

President and Chief Executive Officer

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

PARTICIPANT:

 

 

 

 

 

/s/ Jeffrey E. Young

 

Jeffrey E. Young

 

 

 

Address:

 

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF STOCK OPTION EXERCISE

 

Date:                         (1)

 

OvaScience, Inc.
215 First Street, Suite 240
Cambridge, Massachusetts 02142

Attention:  Chief Financial Officer

 

Dear Sir or Madam:

 

I am the holder of a Nonstatutory Stock Option granted to me by OvaScience, Inc.
(the “Company”) on September 17, 2014 for the purchase of 224,000 shares of
Common Stock of the Company at a purchase price of $[ per share.

 

I hereby exercise my option to purchase                   (2) shares of Common
Stock (the “Shares”), for which I have enclosed                     (3) in the
amount of                 (4).  Please register my stock certificate as follows:

 

Name(s):

(5)

 

 

Address:

 

 

 

Very truly yours,

 

 

 

 

 

 

 

(Signature)

 

 

 

Jeffrey E. Young

 

 

--------------------------------------------------------------------------------

(1)                                 Enter the date of exercise.

(2)                                 Enter the number of shares of Common Stock
to be purchased upon exercise of all or part of the option.

(3)                                 Enter “cash”, “personal check” or if
permitted by the Board, “stock certificates No. XXXX and XXXX”.

(4)                                 Enter the dollar amount (price per share of
Common Stock times the number of shares of Common Stock to be purchased), or the
number of shares tendered.  Fair Market Value of shares tendered, together with
cash or check, must cover the purchase price of the shares issued upon exercise.

(5)                                 Enter name(s) to appear on stock
certificate: (a) Your name only; (b) Your name and other name (i.e., John Doe
and Jane Doe, Joint Tenants With Right of Survivorship); or (c) a Child’s name,
with you as custodian (i.e., Jane Doe, Custodian for Tommy Doe).  Note:  There
may be income and/or gift tax consequences of registering shares in a Child’s
name.

 

--------------------------------------------------------------------------------